McCLELLAN, J.
This appeal is from a judgment of conviction of the offense of carrying a weapon concealed about the person. The evidence was without conflict to the effect that the defendant carried a pistol concealed in a small hand-satchel, which was supported and carried by mean of a strap which passed over his shoulder. Manifestly the weapon was being carried about the person, in the sense of moving with the person, and this is the test by which that question is determined ; and being confessedly concealed, the offense was complete - Diffey v. State, 86 Ala. 66; Ladd v. State, 92 Ala. 58.
It is of no consequence whether a pistol so carried is of easy and ready access to the person carrying it; the statute denounces the act of carrying’ a weapon concealed about the person, irrespeclive of any consideration as to the ability of the person to readily avail himself of, and use it. The fact, therefore, that defendant’s satchel was locked, and could not be opened without the key which he had in his pocket, is of no importance in this case.
The action of the court in giving the general affirmative charge for the State, which is the only matter presented for review, was free from error; and the'j udgment is affirmed.